Marston, J.
There was evidence given and offered in this case tending to show that the estate represented by the-plaintiff had a claim against the defendant which the latter had admitted to be correct. This evidence was practically ruled out and exceptions taken. In support of the ruling-it is said in counsel’s brief in this court that this evidence-did not tend to prove the demand set forth in plaintiff’s bill of particulars. This may. have been the case but no such objection seems to have been made in the court below. If it had, an amendment doubtless would have been permitted.
Judgment reversed with costs and new trial ordered.
The other Justices concurred.